Citation Nr: 0624913	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-37 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that continued a 30 percent evaluation for 
PTSD.  

The veteran presented testimony at a personal hearing in June 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

Dr. R.C.S. wrote in July 2004 that the veteran was unable to 
work due to his chronic anxiety and depression problems with 
his PTSD.  This is an informal claim for a total disability 
rating due to individual unemployability.  In addition, both 
the VA examiner in February 2004 and Dr. R.C.S. in July 2004 
mentioned that the veteran suffered from a tremor which was 
undoubtedly exacerbated by his PTSD/anxiety disorder.  This 
is an informal claim for service connection for a tremor 
secondary to PTSD on an aggravated basis.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  (Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability).  These informal claims are referred to the 
agency of original jurisdiction for appropriate development.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms including 
nightmares, flashbacks, sleep disturbance, depression, 
anxiety, hypervigilance, and startle response, resulting in 
no more than occupational and social impairment with reduced 
reliability and productivity. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for a 50 percent disability rating, but not higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (DC) 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004; and a 
rating decision in November 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the statement of the case 
issued in October 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


II. Factual background and analysis

Service connection had been granted for PTSD in an April 2004 
rating decision and the RO assigned a 30 percent evaluation 
effective January 2003.  According to his DD Form 214, the 
veteran had been awarded a Combat Infantryman Badge.  After 
the rating decision, a July 2004 letter from Dr. R.C.S. was 
received and considered as a claim for an increased rating.  
The veteran contends that an evaluation in excess of 30 
percent should be granted for his PTSD.  

Service medical records show that in the report of medical 
history (undated) at the time of the discharge examination, 
the veteran reported having had nervous trouble.  The 
examiner commented that an anxiety tension state existed 
prior to enlistment.  The report of the discharge examination 
(undated) shows a normal clinical evaluation for psychiatric 
and neurological systems.  The examiner noted a mild chronic 
anxiety tenoria state existed prior to enlistment.  

At a VA Compensation and Pension (C&P) examination in 
February 2004, the veteran reported having nerve problems 
since Korea.  He reported a history of periodic outpatient 
treatment for depression and anxiety over many years.  He was 
treated with medications rather than counseling.  He 
complained most of significant problems with a tremor, high 
anxiety, dysphoria, nightmares, and memories of Korea.  He 
related his military history and described significant combat 
stressors.  He denied any post-military traumatic events.  He 
had been retired for about six years after working for 40 
years.  He was married, had close friends and attended the 
American Legion about twice a week and attended church.  He 
went out to eat with his wife and did household work around 
his home.  He denied any history of assaultive behavior or 
suicide attempts.  

The veteran was well groomed, very easily tearful and 
appeared anxious and dysphoric with a restricted affect.  
There was no impairment of thought processes or 
communication, and he denied delusions and hallucinations.  
Eye contact and behavior were appropriate.  He denied 
homicidal thinking.  Although he had a history of suicidal 
ideation, the last time had been in 1988 related to his first 
wife's cancer and he had no suicidal ideation since then or 
at the time of the examination.  He was able to maintain 
minimal personal hygiene and basic activities of living.  He 
was fully oriented and denied significant memory problems.  
There was no obsessive or ritualistic behavior, and his 
speech was within normal limits.  He denied panic attacks.  
He complained of excessive anxiety and worry often related to 
health, finances, and about things he could not control such 
as world events and the economy.  

He mentioned having significant problems with feelings of 
sadness, crying spells, some anhedonia, and pessimism.  He 
denied problems with self-esteem or appetite.  If he had a 
difficult night with nightmares and a lack of sleep his mood 
would be more dysphoric.  His impulse control appeared 
adequate.  His sleep was significantly impaired.  

In the PTSD assessment, the examiner noted that the veteran 
met the DSM-IV stressor criterion having been in combat in 
Korea.  He also met the symptom criteria, by re-experiencing 
his Korean War combat traumas in the form of nightmares four 
to five times each week, as well as frequent intrusive 
memories when he was not busy or distracting himself.  
Numerous things reminded him of combat and he sought to avoid 
any news about war, talking about war, any violent movies, 
and guns.  He experienced significant survivor's guilt though 
he related feeling close with others.  Symptoms of excessive 
arousal were present including feeling of irritability 
although he did not express them much.  He had an excessive 
startle response to loud, sudden noises and was 
hypervigilant.  His sleep was impaired.  He indicated 
adequate concentration.  

PTSD was diagnosed and the examiner commented that the 
veteran met the full criteria for PTSD related to his Korean 
War combat.  He was affected significantly, mostly related to 
subjective distress regarding very frequent nightmares, 
memories of combat, and frequently feeling dysphoric and 
anxious.  He had a significant problem with an essential 
tremor for which he received treatment.  The examiner noted 
that while this might be a physical problem, his PTSD 
symptoms as likely as not exacerbated the shaking.  He 
reported adequate family and marital role functioning, and 
adequate social interactions.

Dr. R.C.S. wrote that he had followed the veteran as his 
general internist for 5 1/2 years.  The veteran did not 
suffer from any anxiety disorder prior to entering service.  
Following the Korean Conflict, he suffered from PTSD 
manifested by chronic anxiety, hypersensitivity, and frequent 
difficulty sleeping and flashbacks.  He was unable to go into 
restaurants after his return from duty and had suffered from 
severe agoraphobia to the present time.  It had worsened over 
the many years since the conflict but he was able to work 
with difficulty for many years.  He was unable to work at the 
current time due to his chronic anxiety and depression 
problems with his PTSD.  Depression had been a severe 
problem.  He had been on anti-depressants and anxiety 
medicines for many years.  He suffered from a severe tremor, 
which was undoubtedly exacerbated by his anxiety disorder.  
He was having severe problems due to the current conflict in 
Iraq.  Dr. R.C.S. noted that on physical examination the 
veteran obviously suffered from anxiety.  He was an elderly 
gentleman who was very anxious and tearful at times.  

VA outpatient treatment records show that the veteran was on 
medication for treatment of PTSD which helped a little.  He 
expressed being depressed and worried about family and the 
war.  He was going to church on a regular basis.  In May 
2005, he had a positive depression screen that was 
situational due to the loss of two sisters since January 
2005.  He reported still having nightmares and flashbacks and 
that he felt worthless in the mornings until he started 
taking his medications and then he felt better.  There was no 
report of suicidal or homicidal ideations.  

In November 2005 the veteran wrote that his flashbacks were 
getting worse.  He was unable to watch the news, because he 
became very tearful and upset.  His short term memory was 
bad.  He was very depressed and unable to engage in every day 
conversation or situation.  

The veteran testified in June 2006 regarding his symptoms and 
the effect on his daily life.  He went to the American Legion 
on a daily basis but left when the conversation was about the 
war.  He experienced flashbacks every night.  He tried not to 
watch the news on television and only skimmed the headlines 
when reading the newspaper.  He attended church regularly.  
He saw a psychiatrist every two months and was on medication 
for depression and sleep.  He was not bothered by being in a 
crowd, for example in church, as it kept his mind occupied.  
When he became depressed he read his Bible for comfort.  He 
was affected by loud noises or by seeing a fight or argument.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
The VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991). 

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  Under that code PTSD will be evaluated in 
accordance with the General Rating Formula for Mental 
Disorders which provides the following pertinent evaluations:

50 percent for occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing 
and maintaining effective work and social 
relationships;

70 percent for occupational and social impairment,  
with deficiencies in most areas, such as work,  
school, family relations, judgment, thinking, or  
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting ); inability to establish and maintain 
effective relationships; and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet.  
App. 436 (2002) 

Having carefully reviewed the entire record, we believe that 
this is an appropriate case in which to invoke VA's doctrine 
of reasonable doubt and to grant an increased rating.  The 
Board finds the evidence to be in relative equipoise as to 
whether the veteran's PTSD warrants the assignment of a 50 
percent evaluation under Diagnostic Code 9411.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.

Essentially, in this case, the evidence of record 
substantiates the extent of mental impairment necessary to 
warrant a higher evaluation than 30 percent.  The veteran's 
mental disorder affects his abilities to function both in an 
occupation and socially, with such deficiencies as 
depression, anxiety, startle response, flashbacks, 
nightmares, hypervigilance, irritability, and sleep 
impairment.  Thus, as supported by the evidence of record, 
the veteran's symptoms of PTSD more nearly approximate the 
level of impairment associated with a 50 percent evaluation.  
Therefore, in light of the evidence as noted above, the Board 
concludes that the veteran's PTSD is productive of impairment 
warranting the higher evaluation of 50 percent under DC 9411.

However, the veteran's current disability picture due to his 
service-connected PTSD, now evaluated as 50 percent 
disabling, does not appear to more nearly approximate the 
criteria required for a 70 percent rating or 100 percent 
rating under DC 9411.  See 38 C.F.R. § 4.7.  The evidence 
does not demonstrate that the service-connected PTSD is by 
itself productive of occupational and social impairment with 
deficiencies in most areas.  In this respect, the veteran has 
not demonstrated current suicidal ideation; obsessional 
rituals interfering with activities; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; 
impaired impulse control; disorientation; or neglect of 
personal appearance, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  

Although the veteran's internist, Dr. R.C.S. wrote that the 
veteran was unable to work due to his PTSD, the evidence does 
not demonstrate total occupational and social impairment due 
to symptoms of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Equivalent symptoms for an evaluation greater than 50 percent 
have not been shown, and, as noted above, our grant of a 50 
percent rating is based upon application of the doctrine of 
reasonable doubt.


ORDER

A 50 percent evaluation for PTSD is granted, subject to 
regulatory criteria applicable to payment of monetary awards. 


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


